        Case 1:19-cr-00780-LAK Document 51 Filed 08/24/20 Page 1 of 1
                                             250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                             NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                         BRUSSELS, DENVER, HONG KONG,
                                                                         LONDON, LOS ANGELES, NEW YORK,
                                             TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                             FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                         SINGAPORE, TOKYO, WASHINGTON, D.C.
                                             WWW.MOFO.COM




August 24, 2020                                                         Writer’s Direct Contact
                                                                        +1 (212) 468.8049
                                                                        CCohen@mofo.com




VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    United States v. Sylvia G. Ash, 1:19-cr-00780 (LAK)

Dear Judge Kaplan:

        We represent defendant Sylvia G. Ash in the above-referenced case. We respectfully
write regarding the impact of the continuing COVID-19 pandemic on jury trials and in
advance of the teleconference scheduled for August 27, 2020.

        Trial in this matter currently is scheduled to start on October 19, 2020. In light of the
continuing pandemic, the parties jointly request that the trial in this case be rescheduled for a
date certain in the spring 2021 with a preference for May 3, 2021 or, in the alternative, April
26, 2021, depending of course on the Court’s schedule. Ms. Ash consents to the exclusion of
time under the Speedy Trial Act between October 19, 2020 and the date the Court orders trial
to begin, should the Court grant the parties’ joint request.

                                              Respectfully Submitted,



                                              Carrie H. Cohen

cc by ECF: AUSAs Daniel Richenthal and Eli Mark
           SAUSA Alona Katz




ny-1975388
